DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 15/161,235, filed on May 5, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamasaki (U.S. Patent Publication 2013/0321682).
With regard to independent claim 18, Yamasaki teaches a zoom lens (page 1, paragraph [0002]) comprising, in order from an object, a first lens group (Figures 1 and 3, element L1) having a negative refractive power (page 1, paragraph [0009], lines 1-3), a second lens group (Figures 1 and 3, element L2) having a positive refractive power (page 1, paragraph [0009], line 4), a third lens group (Figures 1 and 3, element L3) having a negative refractive power (page 1, paragraph [0009], lines 4-5), and a fourth lens group (Figures 1 and 3, element L4), the first lens group, the second lens group, the third lens group, and the fourth lens group moving on an optical axis so that zooming is performed by changing distances between the first lens group and the second lens group, the second lens group and the third lens group, and the third lens group and the fourth lens group each lens group (page 2, paragraph [0025]), the first lens group comprising a negative lens disposed closest to the object (Figures 1 and 3, element G11 and page 5, paragraph [0056], lines 1-3 and paragraph [0057], lines 1-3), and a negative lens (Figures 1 and 3, element G12 and page 5, paragraph [0056], lines 3-4 and paragraph [0057], lines 3-4), and satisfying the conditional expressions: 0.30 < D3W/D3T < 1.10, 1.00 < Σdw/Σdt < 2.00, and 0.80 < (-f1)/f2 < 1.50, as defined (page 6, paragraph [0066], data for d15 and page 7, paragraph [0067], data for d14, page 6, Focal length data and page 8, data for condition (1)).
With regard to dependent claim 19, Yamasaki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 18, and further teaches such a zoom lens satisfying the conditional expression 0.50 < M4/M3 < 1.00, as defined (page 8, data for conditions (10) and (11)).
With regard to dependent claim 20, Yamasaki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 18, and further teaches such a zoom lens satisfying the conditional expression 0.05 < Bfw/(fw2 + ft2)1/2 < 0.50, as defined (page 6, data for fw, ft and Bf).
With regard to dependent claim 21, Yamasaki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 18, and further teaches such a zoom lens wherein the third lens group is composed of a cemented lend having a negative refractive power (Figure 3, elements G31 and G32 and page 5, paragraph [0057], lines 9-14).
With regard to dependent claim 22, Yamasaki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 18, and further teaches such a zoom lens wherein the second lens group includes a positive lens closest to the object (Figures 1 and 3, element G2 and page 5, paragraphs [0056], lines 5-6 and [0057], lines 5-6).
With regard to dependent claim 23, Yamasaki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 18, and further teaches such a zoom lens wherein the second lens group includes a positive lens closest to the object (Figures 1 and 3, element G2 and page 5, paragraphs [0056], lines 5-6 and [0057], lines 5-6), and wherein the positive lens has an aspherical surface (page 6, paragraph [0066] and page 7, paragraph [0067], aspherical data for surfaces 8 and 9).
With regard to dependent claim 24, Yamasaki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 18, and further teaches an optical apparatus including such a zoom lens (page 1, paragraph [0002] and Figure 11).
With regard to independent claim 25, Yamasaki teaches a method of manufacturing a zoom lens (page 1, paragraph [0002]) comprising, arranging in a lens barrel (an inherent feature of an optical lens system to properly align the lenses), in order from an object, a first lens group (Figures 1 and 3, element L1) having a negative refractive power (page 1, paragraph [0009], lines 1-3), a second lens group (Figures 1 and 3, element L2) having a positive refractive power (page 1, paragraph [0009], line 4), a third lens group (Figures 1 and 3, element L3) having a negative refractive power (page 1, paragraph [0009], lines 4-5), and a fourth lens group (Figures 1 and 3, element L4), the arranging being such that the first lens group, the second lens group, the third lens group, and the fourth lens group are movable on an optical axis so that zooming is performed by changing respective distances between the first lens group and the second lens group, the second lens group and the third lens group, and the third lens group and the fourth lens group each lens group (page 2, paragraph [0025]), configuring the first lens group to comprise a negative lens disposed closest to the object (Figures 1 and 3, element G11 and page 5, paragraph [0056], lines 1-3 and paragraph [0057], lines 1-3), and a negative lens (Figures 1 and 3, element G12 and page 5, paragraph [0056], lines 3-4 and paragraph [0057], lines 3-4), and satisfying the conditional expressions: 0.30 < D3W/D3T < 1.10, 1.00 < Σdw/Σdt < 2.00, and 0.80 < (-f1)/f2 < 1.50, as defined (page 6, paragraph [0066], data for d15 and page 7, paragraph [0067], data for d14, page 6, Focal length data and page 8, data for condition (1)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichikawa et al (U.S. Patent Number 8,446,512), Takahashi et al (U.S. Patent Number 8,994,842) and Morooka (U.S. Patent Publication 2018/0059364) all teach zoom lens systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
30 November 2022